DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office Correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1:   The claim recites a series of steps and, therefore, is a process  
Step 2A, P1: 	Claims 1, 15 and 16 recite the limitations of receiving, by a SaaS (Software as a Service) application hosted from a server, a search query from a client, the search query specifying a geographical range; 
in response to receiving the search query, identifying multiple search results corresponding to the specified geographical range, the search results including a set of still images of the specified geographical range, a set of full-motion videos of the specified geographical range, and a set of GIS (Geographical Information System) data that pertains to the specified geographical range; and 
in response to a request from the client, storing at least some of the search results in a workspace of the SaaS application, the workspace shared among multiple users of the SaaS application and enabling online collaboration among the users to accomplish geospatial exploitation workflows that fuse multiple data sources.
The limitation of “receiving”, which specifically reads “receiving, by a SaaS (Software as a Service) application hosted from a server, a search query from a client, the search query specifying a geographical range” in claim 1, 15 and 16, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.
That is, other than reciting “by the computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computer system” language, “receiving” in the context of this claim encompasses the user manually receiving or obtaining a request. 
Similarly, the limitation based on the receiving, search(ing), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the computer system” language, “searching” in the context of this claim encompasses that the user searching to identify multiple search results. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A, P2:  This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – “identifying, in response to receiving the search query, identifying multiple search results corresponding to the specified geographical range” and “in response to a request from the client, storing at least some of the search results in a workspace of the SaaS application.” 
The limitations “identifying, in response to receiving the search query, identifying multiple search results corresponding to the specified geographical range” and “in response to a request from the client, storing at least some of the search results in a workspace of the SaaS application,” amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). The limitation “storing, in response to a request from the client”, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  
The claim is not patent eligible.
Therefore, claim 1, 15 and 16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
Further the limitations in the dependent claims 2 – 14 and 17 – 20, respectively, merely specify the type of the data gathered and analyzed without adding significantly more. Analysis of the dependent claims is shown below.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the workspace of the SaaS application is a container owned by an owner-user and shared with a set of other users who are not owners of the container, and wherein the method further comprises providing access to the container by the owner-user and the other users as respective clients of the SaaS application”, which is equivalent to merely saying “apply it”, and amounts to no more than mere instructions to implement the abstract idea on a computer. Mere instructions to apply an exception using a generic computer does not amount to significantly more.  
Claim 3 is dependent on claim 2 and includes all the limitations of claim 2.  Therefore, claim 3 recites the same abstract idea of claim 2.  The claim recites the additional limitation of “the search query further specifies a time range, and wherein identifying the search results includes limiting the set of still images and the set of full-motion videos to the specified time range”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim
Claim 4 is dependent on claim 3 and includes all the limitations of claim 3.  Therefore, claim 4 recites the same abstract idea of claim 3.  The claim recites the additional limitation of “, the time range specified in the search query is a particular time of day, and wherein identifying the search results includes limiting the set of still images and the set of full-motion videos to the specified time of day across multiple days”, which further elaborates on the abstract idea by specifying data types or information that is used in the profile generation, and therefore, does not amount to significantly more. 
Claim 5 is dependent on claim 3 and includes all the limitations of claim 3.  Therefore, claim 5 recites the same abstract idea of claim 3.  The claim recites the additional limitation of “maintaining a subscription by the owner-user to content matching the search query; rerunning the search query on a specified schedule to identify new search results that match the search query; and automatically adding the new search results to the workspace”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. 
Claim 6 is dependent on claim 3 and includes all the limitations of claim 3.  Therefore, claim 6 recites the same abstract idea of claim 3. The claim recites the additional limitation of “receiving from the client a selection of a frame of the full-motion videos of the search results; receiving from the client a selection of a still image of the search results; and transmitting to the client a flickering image configured to flicker between the selected frame of the full-motion videos and the selected still image”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. 
Claim 7 is dependent on claim 3 and includes all the limitations of claim 3.  Therefore, claim 7 recites the same abstract idea of claim 3. The claim recites the additional limitation of “, receiving from the client a request to capture a selected frame of a video of the full-motion videos from the search results; extracting the selected frame and storing it in an image file; and adding the image file to the workspace”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. 
Claim 8 is dependent on claim 2 and includes all the limitations of claim 2.  Therefore, claim 8 recites the same abstract idea of claim 2. The claim recites the additional limitation of “identifying the search results includes providing a link to live video of the specified geographical range”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. 
Claim 9 is dependent on claim 2 and includes all the limitations of claim 2.  Therefore, claim 9 recites the same abstract idea of claim 2. The claim recites the additional limitation of “maintaining multiple workspaces of the owner-user corresponding to respective geographical ranges”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. 
Claim 10 is dependent on claim 2 and includes all the limitations of claim 2.  Therefore, claim 10 recites the same abstract idea of claim 2. The claim recites the additional limitation of “generating a set of data-object cards for the search results, each data-object card having a first side for displaying a thumbnail of an image or video that corresponds to the geographical range and a second side for displaying metadata associated with the image or video on the first side”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. 
Claim 11 is dependent on claim 2 and includes all the limitations of claim 2.  Therefore, claim 11 recites the same abstract idea of claim 2. The claim recites the additional limitation of “generating a geographical map that includes the geographical range specified by the search query, and identifying extents on the map that correspond to ranges covered by the set of still images and the set of full-motion videos of the search results”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.
Claim 12 is dependent on claim 11 and includes all the limitations of claim 11.  Therefore, claim 12 recites the same abstract idea of claim 11. The claim recites the additional limitation of “in response to receipt of an indication that the owner-user has selected an extent on the map, transmitting a command to the client to highlight a data-object card that corresponds to the selected extent”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.
Claim 13 is dependent on claim 2 and includes all the limitations of claim 2.  Therefore, claim 13 recites the same abstract idea of claim 2. The claim recites the additional limitation of “ingesting new geospatial data from a plurality of sources, the plurality of sources including at least one data source on the Internet; and automatically tagging the new geospatial data with metadata”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.
Claim 14 is dependent on claim 13 and includes all the limitations of claim 13.  Therefore, claim 14 recites the same abstract idea of claim 13. The claim recites the additional limitation of “tagging portions of the new geospatial data with tags provided by users”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.
Claim 17 is dependent on claim 16 and includes all the limitations of claim 16.  Therefore, claim 17 recites the same abstract idea of claim 16. The claim recites the additional limitation of “receiving a user selection of a frame of video of the full-motion videos from the search results; receiving a user selection of a still image of the search results; and displaying, by the client computing device, a flickering image that flickers between the selected frame of the video and the selected still image”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.
Claim 18 is dependent on claim 16 and includes all the limitations of claim 16.  Therefore, claim 18 recites the same abstract idea of claim 16. The claim recites the additional limitation of “receiving the search results includes receiving a link to live video of the specified geographical range”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.
Claim 19 is dependent on claim 16 and includes all the limitations of claim 16.  Therefore, claim 19 recites the same abstract idea of claim 16 The claim recites the additional limitation of “displaying a set of data-object cards for the search results, each data-object card having a first side that displays a thumbnail of an image that corresponds to the geographical range and a second side that displays metadata associated with the thumbnail displayed on the first side”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.
Claim 20 is dependent on claim 17 and includes all the limitations of claim 17.  Therefore, claim 20 recites the same abstract idea of claim 17. The claim recites the additional limitation of “rendering a display of a geographical map that includes the geographical range specified by the search query; displaying extents on the map that correspond to ranges covered by the set of still images and the set of full-motion videos of the search results; and in response to a user selection of an extent on the map, highlighting a data-object card that corresponds to the selected extent”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.


Therefore, claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5, 7 – 16 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2005/0065959 A1 issued to Adam Smith et al. (“Smith”) and in view of USPGPUB 2020/0120170 A1 Daniel Amitay et al. (“Amitay”).

With respect to claims 1 15 and 16, Smith teaches a method of managing geospatial data and a computerized apparatus, comprising control circuitry that includes a set of processors coupled to memory (see abstract), the control circuitry constructed and arranged to and the method comprising: 
receiving a search query from a client, the search query specifying a geographical range (Para  [0010]: receiving a search query, identifying a geographical area of interest based, at least in part, on the search query); 
in response to receiving the search query, identifying multiple search results corresponding to the specified geographical range (Para [0010]: identifying a geographical area of interest based, at least in part, on the search query, and identifying documents that include addresses located within the geographical area of interest), and a set of GIS (Geographical Information System) data that pertains to the specified geographical range (Para [0023]: provide search results that are clustered by address (or telephone number) to provide search results that are meaningful to users looking for information associated with particular geographic locations. The search results may also be more meaningful to the users because they may include information associated with other geographic locations that are geographically close (or next) to the geographic locations in which the users are interested); and 
in response to a request from the client, storing at least some of the search results in a workspace (Para [0011]: identify documents that include addresses located within the geographical area of interest based, at least in part, on the information stored in the memory. The processor is also configured to group the identified documents into clusters based, at least in part, on the addresses located within the geographical area of interest and provide the clusters as the search results).
Smith does not explicitly teach a SaaS (Software as a Service) application hosted from a server, the search results including a set of still images of the specified geographical range, a set of full-motion videos of the specified geographical range, and the workspace shared among multiple users and enabling online collaboration among the users to accomplish geospatial exploitation workflows that fuse multiple data sources. 
Amitay discloses a SaaS (Software as a Service) application hosted from a server (Amitay: Para [0456, at least some of the operations of a method may be performed by one or more processors or processor-implemented components. Moreover, the one or more processors may also operate to support performance of the relevant operations in a “cloud computing” environment or as a “software as a service” (SaaS)), 
the search results including a set of still images of the specified geographical range, a set of full-motion videos of the specified geographical range (Amitay: Para [0078]: the system automatically attaches a default display duration parameter 506 to photographic or still-image messages, e.g., having a default display duration of 5 seconds. The display duration parameter 506 of video-based messages may automatically correspond to the duration of the underlying video. Para [0040]: The API server exposes various functions supported by the application server, including account registration; login functionality; the sending of messages, via the application server, from a particular social media client application to another social media client application; the sending of media files (e.g., images or video) from a social media client application to a social media server application, for possible access by another social media client application), and
the workspace shared among multiple users and enabling online collaboration among the users to accomplish geospatial exploitation workflows that fuse multiple data sources (Amitay, Para [0040]: The API server exposes various functions supported by the application server, including account registration; login functionality; the sending of messages, via the application server, from a particular social media client application to another social media client application; the sending of media files (e.g., images or video) from a social media client application to a social media server application, for possible access by another social media client application. 
Both of Smith and Amitay are same field of endeavor and they are both in the data processing art and therefore, are combinable/modifiable.     
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Smith's clustering search results with the teachings of Amitay’s geographical map-based graphical user interface (GUI) for a social media platform or application, in order to reduce processing load on the server system.
Modification would minimize the number of fruitless or minimally effective location based searches, thus reducing processing load on the server system. The effective identification and surfacing of potentially interesting social media content through the GUI map is achieved in fully automated fashion.

As to claim 2, the workspace of the SaaS application is a container owned by an owner-user and shared with a set of other users who are not owners of the container, and providing access to the container by the owner-user and the other users as respective clients of the SaaS application (Amitay: Para [0046 - 0047], The collection management system is responsible for managing collections of media (e.g., collections of text, image, video, and audio data). A collection of content (e.g., messages, including images, video, text, and audio) may be organized into an “event gallery” or an “event story.” Such a collection may be made available for a specified time period, such as the duration of an event to which the content relates, or until expiry of a last message or snap in the gallery. The collection management system includes a curation interface that allows a human operator (e.g., a collection manager) to manage and curate a particular collection of content. Compensation may be paid to a user for inclusion of user-generated content into a collection. In such cases, the curation interface operates to automatically make payments to such users for the use of their content).
As to claim 3, the search query further specifies a time range, and wherein identifying the search results includes limiting the set of still images and the set of full-motion videos to the specified time range (Amitay: Para [0078], An ephemeral message is shown to be associated with a display duration parameter, the value of which determines an amount of time that the ephemeral message will be displayed to a receiving user of the ephemeral message by the social media client application. The display duration parameter of video-based messages may automatically correspond to the duration of the underlying video, with an automatically enforced upper limit. An upper limit of 10 seconds is enforced, a 7-second video message will have a display duration parameter of 7 seconds).
As to claim 4, the time range specified in the search query is a particular time of day, and wherein identifying the search results includes limiting the set of still images and the set of full-motion videos to the specified time of day across multiple days (Amitay: Para [0078], An ephemeral message is shown to be associated with a display duration parameter, the value of which determines an amount of time that the ephemeral message will be displayed to a receiving user of the ephemeral message by the social media client application. The display duration parameter of video-based messages may automatically correspond to the duration of the underlying video, with an automatically enforced upper limit. An upper limit of 10 seconds is enforced, a 7-second video message will have a display duration parameter of 7 seconds).
As to claim 5, maintaining a subscription by the owner-user to content matching the search query; rerunning the search query on a specified schedule to identify new search results that match the search query; and automatically adding the new search results to the workspace application (Amitay: Para [0047]: The collection management system includes a curation interface that allows a human operator (e.g., a collection manager) to manage and curate a particular collection of content. Compensation may be paid to a user for inclusion of user-generated content into a collection. In such cases, the curation interface operates to automatically make payments to such users for the use of their content. Para [0170]: selection of the search bar (FIG. 6A) causes display of a drop-down search interface that includes a search box  for entering a text-based search query, and a number of lists of suggestions in respective user interface cells displayed below the search box. FIGS. 10B-10D, individual suggestion cells correspond to individual snaps, stories, places, and/or friends. As can be seen with reference to a corresponding screenshot of the search interface FIG. 10C, the particular cells displayed as part of the suggestions are dynamically filtered in response to text entry in the search box, to include only stories, friends, or places that satisfy the entered search query).
As to claim 7, receiving from the client a request to capture a selected frame of a video of the full-motion videos from the search results; extracting the selected frame and storing it in an image file; and adding the image file to the workspace (Amitay: Para [0047]: The collection management system includes a curation interface that allows a human operator (e.g., a collection manager) to manage and curate a particular collection of content. Compensation may be paid to a user for inclusion of user-generated content into a collection. In such cases, the curation interface operates to automatically make payments to such users for the use of their content. Para [0170]: selection of the search bar (FIG. 6A) causes display of a drop-down search interface that includes a search box  for entering a text-based search query, and a number of lists of suggestions in respective user interface cells displayed below the search box. FIGS. 10B-10D, individual suggestion cells correspond to individual snaps, stories, places, and/or friends. As can be seen with reference to a corresponding screenshot of the search interface FIG. 10C, the particular cells displayed as part of the suggestions are dynamically filtered in response to text entry in the search box, to include only stories, friends, or places that satisfy the entered search query).
As to claim 8, identifying the search results includes providing a link to live video of the specified geographical range (Smith, Para [0010]: receiving a search query, identifying a geographical area of interest based, at least in part, on the search query, and identifying documents that include addresses located within the geographical area of interest. Para [0053]: result output for a cluster may include the title (which may contain a hypertext link that will direct the user, when selected, to the actual document) and a snippet (i.e., a text excerpt) from the highest-scoring document in the cluster. The result output may also include titles (e.g., hypertext links) of one or more other next-highest-scoring documents, possibly also with a snippet or the URLs associated with these documents).
As to claim 9, maintaining multiple workspaces of the owner-user corresponding to respective geographical ranges (Smith, Para [0026]: Servers 130 and 140 may store or maintain documents that may be crawled by server 120).
As to claim 10, generating a set of data-object cards for the search results, each data-object card having a first side for displaying a thumbnail of an image or video that corresponds to the geographical range and a second side for displaying metadata associated with the image or video on the first side  (Amitay, Fig. 11 A and Para [0239]: To enable display of a place on the map, the place is named and a thumbnail is assigned to the place via the Places CMS 2048. The administrator can use the original geofilter name if it is deemed appropriate. Otherwise, the administrator can manually label the respective places. As to selection of a thumbnail, the administrator is enabled to page through a predefined number of the most recent snaps in the relevant polygon (in this example embodiment, 100 stats), from which a particular snap can be selected for use as thumbnail image. In other embodiments, a thumbnail image for the relevant place may be automatically selected, e.g., the most recent thumbnail).
As to claim 11, generating a geographical map that includes the geographical range specified by the search query, and identifying extents on the map that correspond to ranges covered by the set of still images and the set of full-motion videos of the search results side  (Amitay, Para [0249]: generating a map-based GUI (e.g., map GUI 612) on a user device, the map GUI having an interactive map via which geo-tagged social media items are accessible for viewing on the user device).
As to claim 12, in response to receipt of an indication that the owner-user has selected an extent on the map, transmitting a command to the client to highlight a data-object card that corresponds to the selected extent (Amitay, Para [0316 - 317]: The system includes a map engine to generate the map GUI including the location-based social media information displayed in the map GUI. The replay mechanism may provide for transmission of the set of snaps to the client device in response to selection of a corresponding story icon. Information automatically transmitted by the application server to the client device upon initial rendering of a map view in the map GUI can include a first few (e.g., 2 or 3) snaps for each of the story icons surfaced in the map viewport).
As to claim 13, ingesting new geospatial data from a plurality of sources, the plurality of sources including at least one data source on the Internet; and automatically tagging the new geospatial data with metadata (Amitay, Para [0031]: Ephemeral messages submitted by multiple different users may be available on a map forming part of the map GUI based at least in part on respective location information (e.g., geotag information) of the ephemeral messages. The map GUI may provide location-based access to one or more collections of ephemeral social media items (also known as and referred to herein as galleries or “stories”). A plurality of ephemeral messages submitted by different users are included in a common geo-anchored gallery or story based at least in part on respective geotagging information of the plurality of ephemeral messages. Such a location-based gallery or story is in some embodiments represented on the map GUI by a respective gallery icon displayed at a corresponding map location, the gallery icon being selectable by the user to trigger automated sequential display of the plurality of ephemeral messages in the gallery on the user device on which the map GUI is rendered).
As to claim 14, tagging portions of the new geospatial data with tags provided by users (Amitay, Para [0031]: a plurality of ephemeral messages submitted by different users are included in a common geo-anchored gallery or story based at least in part on respective geotagging information of the plurality of ephemeral messages)
As to claim 18, receiving the search results includes receiving a link to live video of the specified geographical range (Smith, Para [0006]: When a user desires information regarding a type of business (e.g., a restaurant, a hardware store, a pharmacy, etc.) within a certain geographical area, the user may provide one or more keywords associated with the business type and the geographical area to a search engine. The search engine returns search results that include web documents associated with the business type).
As to claim 19, displaying a set of data-object cards for the search results, each data-object card having a first side that displays a thumbnail of an image that corresponds to the geographical range and a second side that displays metadata associated with the thumbnail displayed on the first side (Amitay, Fig. 11 A and Para [0239]: To enable display of a place on the map, the place is named and a thumbnail is assigned to the place via the Places CMS 2048. The administrator can use the original geofilter name if it is deemed appropriate. Otherwise, the administrator can manually label the respective places. As to selection of a thumbnail, the administrator is enabled to page through a predefined number of the most recent snaps in the relevant polygon (in this example embodiment, 100 stats), from which a particular snap can be selected for use as thumbnail image. In other embodiments, a thumbnail image for the relevant place may be automatically selected, e.g., the most recent thumbnail).
As to claim 20, rendering a display of a geographical map that includes the geographical range specified by the search query; displaying extents on the map that correspond to ranges covered by the set of still images and the set of full-motion videos of the search results; and in response to a user selection of an extent on the map, highlighting a data-object card that corresponds to the selected extent (Amitay: Para [0047]: The collection management system includes a curation interface that allows a human operator (e.g., a collection manager) to manage and curate a particular collection of content. Compensation may be paid to a user for inclusion of user-generated content into a collection. In such cases, the curation interface operates to automatically make payments to such users for the use of their content. Para [0170]: selection of the search bar (FIG. 6A) causes display of a drop-down search interface that includes a search box  for entering a text-based search query, and a number of lists of suggestions in respective user interface cells displayed below the search box. FIGS. 10B-10D, individual suggestion cells correspond to individual snaps, stories, places, and/or friends. As can be seen with reference to a corresponding screenshot of the search interface FIG. 10C, the particular cells displayed as part of the suggestions are dynamically filtered in response to text entry in the search box, to include only stories, friends, or places that satisfy the entered search query).

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record do not explicitly teach or fairly suggest, “the search query specifies a time range, and wherein identifying the search results includes limiting the set of still images and the set of full-motion videos to the specified time range; receiving from the client a selection of a frame of the full-motion videos of the search results; receiving from the client a selection of a still image of the search results; and transmitting to the client a flickering image configured to flicker between the selected frame of the full-motion videos and the selected still image” as recited in claims 6 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior listed below could be used for obviousness type office action.
USPGPUB 2006/0149700 (Gladish): involves extracting piece of data that describes content of a document. The extracted piece of data is transformed into a search-compatible form. A geospatial data source is searched using the transformed piece of data. Information is retrieved from the data source.
USPGPUB 2006/0195425 (Deem): A constructor creates a search object that encapsulates a query constructed in a query language that has a predefined syntax. The tree structure of encapsulated query references another tree structure different from the tree structure of the encapsulated query.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
October 6, 2022

/SHAHID A ALAM/Primary Examiner, Art Unit 2162